DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I claims 1-12 and 15-20 and the species of nanoparticle material hydroxyethyl starch (HES) and carboxylic group as deprotonable group in the reply filed on 6/15/2022 is acknowledged.  The traversal is on the ground(s) that all the groups have a single inventive concept and should be examined together. This is not found persuasive because as noted in the previous action the special technical feature it does not make a contribution over the prior art and thus lack unity of invention under PCT Rule 13.1 and 13.2. Claims 5,8-10 and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4,6-7,11-12,15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular in claims 1 and 15, the recitation of “preferably the nanoparticle is contacted with one or more antibodies” does not seem to agree with an earlier recitation in the therapeutic use or product by process limitation that one or more antibodies are non-covalently bond. The recitation of preferably would seem to indicate the antibody is an optional component of the nanoparticle. For the purposes of examination since the antibody is only definitively recited as part of the nanoparticle in the process of use or product by process limitation the examiner considered it an optional component of the nanoparticle. However correction is required. Claims 2-4,6-7,11-12, and 16-20 incorporate the indefiniteness by dependency. 
Regarding claims 6-7,17-20 the phrases "more preferably", “still more preferably” and “most preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6-7,11-12 and 15-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Zhao et al. "Targeted hydroxyethyl starch prodrug for inhibiting the growth and metastasis of prostate cancer",  J Biomaterials 116 (2017).
Zhao discloses nanoparticles with HES, doxorubicin and luteinizing hormone-releasing hormone LHRH, from Scheme 1 carboxyl and hydroxyl groups were present, naturally since the nanoparticle is made of HES some of these groups will be featured on the surface. See entire disclosure, especially abstract, Scheme 1.
Regarding the therapeutic method recited in the claims, which detail its use in an organism and contacting at a certain pH so as to non-covalently bond an antibody and targeting moiety and route of administration (claim 12), since the nanoparticle of Zhao is within the claimed scope it will be capable of the same therapeutic use. The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See MPEP 2106 [R-6] pages 2100-6 through 2100-8.
Regarding the product by process type of recitations in claim 15, since the nanoparticle of Zhao is within the scope of the pending claims the process to produce it has not differentiated the nanoparticle. Note the claims are drawn to a nanoparticle and not the method to make it. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim(s) 1-4,6-7,11-12 and 15-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Torchilin et al. (US 8,685,538).
Torchilin discloses coated nanoparticles, the coating included HES and antibodies which could be attached to the surface by various functional groups including carboxyl groups. See entire disclosure, especially abstract, col 4 lines 16-24, col 10 lines 46-60, col 13 line 38-col 14 line 12 and claims 1,4,11,14. 
Regarding the therapeutic method recited in the claims, which detail its use in an organism and contacting at a certain pH so as to non-covalently bond an antibody and targeting moiety and route of administration (claim 12), since the nanoparticle of Torchilin is within the claimed scope it will be capable of the same therapeutic use. The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See MPEP 2106 [R-6] pages 2100-6 through 2100-8.
Regarding the product by process type of recitations in claim 15, since the nanoparticle of Torchilin is within the scope of the pending claims the process to produce it has not differentiated the nanoparticle. Note the claims are drawn to a nanoparticle and not the method to make it. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES W ROGERS/Primary Examiner, Art Unit 1618